                      IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              LITTLE ROCK DIVISION

TAMMY LYNN WILSON                                                               PLAINTIFF

v.                                 No. 4:18-CV-00446-JM-JTK

NANCY A. BERRYHILL,
Deputy Commissioner for Operations,
performing the duties and functions
not reserved to the Commissioner of
Social Security                                                              DEFENDANT

                            RECOMMENDED DISPOSITION

                                     INSTRUCTIONS

       The following Recommended Disposition (“Recommendation”) has been sent to

United States District Judge James Moody. You may file written objections to all or part

of this Recommendation. If you do so, those objections must: (1) specifically explain the

factual and/or legal basis for your objection; and (2) be received by the Clerk of this

Court within fourteen (14) days of this Recommendation. By not objecting, you may

waive the right to appeal questions of fact.

                     REASONING FOR RECOMMENDED DISPOSITION

       Tammy Wilson applied for social security disability benefits with an amended

alleged onset date of August 31, 2014. (R. at 89). After a hearing, the administrative law

judge (ALJ) denied her application. (R. at 34). The Appeals Council denied her request

for review. (R. at 1). The ALJ’s decision now stands as the Commissioner’s final decision,

and Wilson has requested judicial review.

       For the reasons stated below, the undersigned magistrate judge recommends

reversing and remanding the Commissioner’s decision.

I.     The Commissioner’s Decision

                                               1
 
         The ALJ found that Wilson had the severe impairments of degenerative disk

disease, fibromyalgia, carpal tunnel syndrome, mild small airway disease, sleep apnea,

coronary artery spasm, plantar fasciitis, depression, and obesity. (R. at 14). The ALJ

then found that Wilson’s impairments left her with the residual functional capacity

(RFC) to perform light work except that she could only occasionally climb ramps and

stairs, balance, stoop, kneel, crouch, and crawl; frequently handle and finger; and

perform only unskilled work. (R. at 18). The RFC precluded Wilson’s past relevant work.

(R. at 32). However, a vocational expert (VE) testified that a person with Wilson’s age,

education, work experience, and RFC could perform jobs such as cleaner-housekeeping

or power screwdriver operator. (R. at 33–34). The ALJ therefore held that Wilson was

not disabled. (R. at 34).

II.      Discussion

         The Court is to affirm the ALJ’s decision if it is not based on legal error and is

supported by “substantial evidence in the record as a whole,” which is more than a

scintilla but less than a preponderance. Long v. Chater, 108 F.3d 185, 187 (8th Cir.

1997). The Court considers evidence supporting and evidence detracting from the

Commissioner’s decision, but it will not reverse simply because substantial evidence

could support a different outcome. Prosch v. Apfel, 201 F.3d 1010, 1012 (8th Cir. 2000).

         Wilson argues that the ALJ failed to account for her moderate limitations in

concentration, persistence, or pace in the RFC despite finding such limitations at step

three and that the RFC is not supported by substantial evidence on the record as a

whole. As the undersigned finds that the ALJ failed to account Wilson’s moderate

limitations in concentration, persistence, or pace, it is not necessary to reach her other

point.

                                                2
 
       The ALJ found at step three of the evaluative process that Wilson had moderate

limitations in the domain of concentration, persistence, or pace. (R. at 17). Wilson

argues that the RFC’s only mental limitation, which restricts her to unskilled work, is

insufficient to account for moderate limitations in this domain.

       The Commissioner argues that the Eighth Circuit has held that moderate

difficulties in maintaining concentration, persistence, or pace are consistent with being

able to understand, remember, and carry out simple instructions. Chismarich v.

Berryhill, 888 F.3d 978, 980 (8th Cir. 2018). This is correct, but it is inapposite. The

ALJ in this case only limited Wilson to unskilled work with no other mental limitations.

(R. at 18). The ALJ did not limit Wilson to understanding, remembering, and carrying

out simple instructions. This case falls in line with the Eighth Circuit’s older decision in

Newton v. Chater, where the court held that a limitation to simple work did not

sufficiently account for moderate limitations in concentration, persistence, or pace. 92

F.3d 688, 695 (8th Cir. 1996).

       The rest of the Commissioner’s argument on this point is that the evidence on the

record as a whole supports a limitation to unskilled work. However, that is not the

problem with the ALJ’s decision. The ALJ’s decision is internally inconsistent, and that

is, in itself, error worthy of remand. If the ALJ had not found moderate limitations in

concentration, persistence, or pace, the Commissioner’s argument that the evidence

supports the RFC would be relevant. However, Wilson’s argument is that the RFC does

not contain limitations related to the difficulties found by the ALJ. The undersigned

must agree with Wilson and recommend reversal.

III.   Recommended Disposition



                                              3
 
      The ALJ failed to properly account for moderate limitations with regard to

concentration, persistence, or pace. The ALJ’s decision is therefore not supported by

substantial evidence on the record as a whole. For these reasons, the undersigned

magistrate judge recommends REVERSING and REMANDING the decision of the

Commissioner with instructions to develop the record as necessary and to redetermine

Wilson’s RFC with proper limitations relating to all of her medically determinable

impairments.

      Dated this 5th day of February, 2019.

 



                                         ________________________________
                                         JEROME T. KEARNEY
                                         UNITED STATES MAGISTRATE JUDGE




                                              4
 
